Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439).

Regarding claims 1, 16 and 19, Robinson et al. disclose a surgical robotic system
comprising:
an operating table having a table top (see the patient, “P”, laying on the table (unlabeled) in figure 1A, also see the incorporation of DiMaio et al. (U.S. Patent Application Publication 2009/0036902) disclosing a table in [0040] and figure 1);
a plurality of robotic arms (“robotic surgical arms” 153 (also 153A-153D in figure 1A), see [0056] and figure 1A) coupled to the operating table (where the term “coupled” is broadly interpreted to include 1) “indirectly physically connected” and 2) “used within the same system and/or method”);
a plurality of robotic surgical instruments (“robotic surgical instruments” 101 — “the robotic surgical instruments 101 are each supported by the positioning linkage 156 and the actuating portion 158 of the arms 153,” see [0056] and figure 1A), each coupled to a distal end of one of the plurality of robotic arms;
a user console (or means for receiving user input) having one or more user interface devices (comprising “pair of master controllers 925L,925R (generally referenced by 325),” see [0088] and figures 1A and 3A-3C); and
a control tower (or means for generating control commands) (“master control console” 150, see [0044] and figures 1A-1B and 3A) having a control computer (“computer” 151, see [0044] and figures 1A-1B and 3A) communicatively coupled to the one or more user interface devices and the plurality of robotic surgical instruments, wherein the control computer is configured to:
receive user input from the one or more user interface devices at the user console as a user manipulates the one or more user interface devices (see [0043 ]-[0044]); and
generate control commands for the plurality of robotic surgical instruments to follow the user input (see [0043]-[0044)).
Robinson et al. fail to disclose A) the operating table has a table top that is mounted on a pedestal, B) a table adapter directly connected to the pedestal, and C) the plurality of robotic arms is directly connected to the table adapter of the operating table.
Like Robinson et al., Cagle et al. disclose a surgical robotic system having a plurality of robotic arms (“robotic arms” 230 in general and specifically 230-1, 230-2, 230-3, and 230-4, see [0133] and figures 3-4, and 6) for supporting a surgical tool (see [0003] and [0097]) mounted on the surgical arm and teach A) mounting the operating table top on a pedestal (“a support 222 (also referred to herein as pedestal),” see [0131] and figures 1-2) in order to provide a known and workable way of providing the table top with the appropriate base support, and further teach providing the surgical robotic system with B) a table adapter directly connected to the pedestal, and C) the plurality of robotic arms are directly connected to the table adapter of the operating table in order to provide the system with a plurality of robotic arms coupled to an operating table.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al., as taught by Cagle et al., to mount the operating table top on a pedestal in order to provide a known and workable way of providing the table top with the appropriate base support, and also provide the surgical robotic system with a table adapter directly connected to the pedestal, and the plurality of robotic arms are directly connected to the table adapter of the operating table in order to provide the system with a plurality of robotic arms coupled to an operating table in a known and workable manner.

Regarding claim 2, Robinson et al. disclose the table top includes a head section, a torso section, and a leg section along a longitude axis of the table top, see figure 1A.

Regarding claims 3-6, Robinson et al. in view of Cagle et al. disclose the claimed invention, Robinson et al. disclose 4 robotic arms, see figure 1A, Cagle et al.  disclose 4 robotic arms, see figures 2A, 3-6, 8-9B, and 15-18.

Regarding claim 7, Robinson et al. disclose the invention. The language of claim 7 defines a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). Presently, the prior art combination is capable of the claimed function since the table top and pedestal may be picked up and moved (e.g., translation and rotation).

Regarding claim 18, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).

Regarding claim 20, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) as applied to claim 1 above, and further in view of Weir (U.S. Patent Application Publication 2017/0189127).

Regarding claims 8, 9, and 17, Robinson et al. in view of Cagle et al. show the invention above,
but fail to disclose “the one or more user interface devices are ungrounded handheld user input devices” and “a tracking system for tracking positions and orientations of the one or more user interface devices.”
Like both Robinson et al. and Cagle et al., Weir discloses a surgical robotic system having a plurality of arms and teaches providing the system with ungrounded handheld user input device(s) (“first and second master tool grips 520a, 520b,” see [0104]-[0105] and figures 9-10) and a tracking system (“3-D hand-tracking transmitter,” see [0104]-[0105] and figures 9-10) for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al. in view of Cagle et al., as taught by Weir, to providing the system with ungrounded handheld user input device(s) and a tracking system for tracking positions and orientations of the with ungrounded handheld user input device(s) in order to provide a known and working means of providing user input in order to control the system.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Application Publication 2010/0228264) in view of Cagle et al. (U.S. Patent Application Publication 2018/0078439) as applied to claim 1 above, and further in view of Hannaford et al. (U.S. Patent Application Publication 2011/0238079).

Regarding claims 10-11 and 14, Robinson et al. in view of Cagle et al. show the invention above including both an open display (“assistant’s display” 154, see [0045] and figure 1B) and an immersive display (“binocular or stereo viewer” 312, see [0089] and figures 1A and 3A)
but fail to disclose recite:
an ergonomic seat (claim 10); and 
a plurality of user console configurations include a seated configuration, a reclined configuration, and an elevated configuration (claim 11).
Like both Robinson et al. and Cagle et al., Hannaford et al. disclose a surgical cockpit comprising multisensory and multimodal interfaces for robotic surgery and methods related thereto and teach providing the user/surgeon with an ergonomic seat (“seat” 8, see [0008], [0057] and figures 1-2) in order to position “the body of the surgeon in a desired position such as an optimal, selectable posture to reduce fatigue or other discomfort.” 
Figure 2 of Hannaford et al. shows the combination makes obvious the claimed functions of claim 11. 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Robinson et al. in view of Cagle et al., as taught by Hannaford et al., to provide the user/surgeon with an ergonomic seat in order to position “the body of the surgeon in a desired position such as an optimal, selectable posture to reduce fatigue or other discomfort.” 

Regarding claims 12 and 15, Robinson et al. disclose the claimed invention, see 1) [0003] regarding the display device capturing an image through a camera, 2) [0168] for the endoscopic camera, and 3) [0042] for the endoscope on the robotic arm. 

Regarding claim 13, Robinson et al. disclose the one or more user interface devices is further configured to receive a user input indicating a selection of at least one software application relating to the robotic surgical system (see [0039]-[0040] for the selecting, see [0090], [0145], [0266] for the software). Since Robinson et al. disclose a robotic and computer controlled system, the mere activation of a tool activity is a selection of a software application (or software application module, i.e., for controlling that particular tool).


Response to Arguments

Applicant made 1) amendments to the claims, and 2) remarks on A) 02/22/2022 and B) on 03/03/2022 (after the interview between the examiner and Applicant on 03/02/2022).
Applicant's arguments filed A) 02/02/2022, and B) 03/03/2022 have been fully considered but they are not persuasive.
Combining the remarks of filed A) 02/02/2022, and B) 03/03/2022, it can be surmised Applicant is arguing that the references of 1) Robinson et al. (U.S. Patent Application Publication 2010/0228264), 2) Gombert et al. (U.S. Patent Application Publication 2016/0157942), 3) Weir (U.S. Patent Application Publication 2017/0189127), and 4) Hannaford et al. (U.S. Patent Application Publication 2011/0238079) – neither alone or combined, disclose or make obvious the surgical robotic system having A) the operating table has a table top that is mounted on a pedestal, B) a table adapter directly connected to the pedestal, and C) the plurality of robotic arms are directly connected to the table adapter of the operating table.  The examiner would agree with such an assertion completely.  
It should be noted, however, that the present rejections are based on a combination of at least Robinson et al. in view of Cagle et al., and it is Cagle et al. that teaches A) mounting the operating table top on a pedestal in order to provide a known and workable way of providing the table top with the appropriate base support, and also provide B) the surgical robotic system with a table adapter directly connected to the pedestal, and C) the plurality of robotic arms are directly connected to the table adapter of the operating table in order to provide the system with a plurality of robotic arms coupled to an operating table in a known and workable manner.  Therefore, Applicant’s argument(s) is(are) unpersuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Accordingly, this action is made FINAL.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792